I,LANDRIEU, J.,
DISSENTING AND ASSIGNING REASONS.
I would reverse the convictions based on the illegal seizure of the cocaine.
After he had arrested defendant and placed him in the patrol car on the street, Officer Spencer walked up the driveway and entered defendant’s garage. There, on the front seat of defendant’s car, the officer noticed a small black pouch. Only after opening the pouch did he discover the cocaine.
I see little meaningful difference between defendant’s garage and defendant’s house. After arresting defendant, the offi*96cer had no right to enter either without a warrant. Even if I were to find that the officer had a right to search the car for registration and insurance papers, I would conclude that he had little chance of finding them inside the small black pouch. The cocaine was not in plain view.
For these reasons, I respectfully dissent.